
	
		III
		112th CONGRESS
		2d Session
		S. RES. 493
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2012
			Mr. Kerry (for himself,
			 Mr. Chambliss, Mr. Cardin, Mr.
			 Akaka, and Mr. Wyden)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Recognizing that the occurrence of prostate
		  cancer in African-American men has reached epidemic proportions and urging
		  Federal agencies to address that health crisis by supporting education,
		  awareness outreach, and research specifically focused on how prostate cancer
		  affects African-American men.
	
	
		Whereas the incidence of prostate cancer in
			 African-American men is more than one and a half times higher than in any other
			 racial or ethnic group in the United States;
		Whereas African-American men have the highest mortality
			 rate of any ethnic and racial group in the United States, dying at a rate that
			 is approximately two and a half times higher than other ethnic and racial
			 groups;
		Whereas that rate of mortality represents the largest
			 disparity of mortality rates in any of the major cancers;
		Whereas prostate cancer can be cured with early detection
			 and the proper treatment, regardless of the ethnic or racial group of the
			 cancer patient;
		Whereas African Americans are more likely to be diagnosed
			 at an earlier age and at a later stage of cancer progression than all other
			 ethnic and racial groups, leading to lower cure rates and lower chances of
			 survival;
		Whereas, for cases diagnosed early, studies show a 5-year
			 survival rate of nearly 100 percent, but the survival rate drops significantly
			 to 28 percent for cases diagnosed in late stages; and
		Whereas recent genomics research has increased the ability
			 to identify men at high risk for aggressive prostate cancer: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes that
			 prostate cancer has created a health crisis for African-American men;
			(2)recognizes the
			 importance of health coverage and access to care, as well as promoting informed
			 decisionmaking between men and their doctors, taking into consideration the
			 known risks and potential benefits of screening and treatment options for
			 prostate cancer;
			(3)urges Federal
			 agencies to support—
				(A)research to
			 address and attempt to end the health crisis created by prostate cancer;
				(B)efforts relating
			 to education, awareness, and early detection at the grassroots level to end
			 that health crisis; and
				(C)the Office of
			 Minority Health of the Department of Health and Human Services in focusing on
			 improving health and healthcare outcomes for African Americans at an elevated
			 risk of prostate cancer; and
				(4)urges investment
			 by the National Cancer Institute and National Institute of Biomedical Imaging
			 and Bioengineering, and other elements of the National Institutes of Health, as
			 well as the Department of Defense, in research focusing on the improvement of
			 early detection and treatment of prostate cancer, such as by using biomarkers
			 to accurately distinguish indolent forms of prostate cancer from lethal forms
			 and advanced imaging tools to assure the best level of individualized patient
			 care.
			
